NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 GROVER MARTIN,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-1989
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-618, Judge William Greenberg.
                ______________________

               Decided: October 11, 2016
                ______________________

   GROVER MARTIN, Mobile, AL, pro se.

    JOSHUA SCHNELL, Commercial Litigation Branch, Civ-
il Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., SCOTT D.
AUSTIN; Y. KEN LEE, CHRISTINA LYNN GREGG, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
                 ______________________
2                                      MARTIN   v. MCDONALD




     Before DYK, O’MALLEY, and STOLL, Circuit Judges.
PER CURIAM.
    Petitioner Grover Martin appeals from a decision of
the United States Court of Appeals for Veterans Claims
dismissing his petition for writ of mandamus. Because
Mr. Martin’s appeal does not contest issues within our
jurisdiction, we dismiss.
                      BACKGROUND
    Mr. Martin served on active duty in the United States
Army from January 1988 to April 1990. Following his
service, Mr. Martin claimed a service connection for an
acquired psychiatric condition that included post-
traumatic stress disorder. In 1998, the Department of
Veteran’s Affairs first denied that claim. But years later,
Mr. Martin successfully reopened the claim. On April 12,
2011, the Board remanded his reopened claim to the
regional office (“RO”) with several directives, including
issuing a new decision if the benefit was not granted.
    On February 8, 2016, almost five years after the
Board’s remand, Mr. Martin filed a petition for a writ of
mandamus in the Veteran’s Court seeking expeditious
treatment of his claim by the RO. On March 7, 2016, the
Veteran’s Court ordered the Secretary of Veterans Affairs
to respond to the petition. Four days later, on March 11,
2016, the RO issued a decision denying Mr. Martin’s
claim. Then on March 18, 2016, the Secretary informed
the Veteran’s Court that the remanded claim had been
adjudicated and that the desired mandamus relief had
been obtained.
    The Veteran’s Court dismissed Mr. Martin’s petition
for mandamus as moot. Mr. Martin appealed.
MARTIN   v. MCDONALD                                      3



                       DISCUSSION
    Our jurisdiction to review appeals from a final judg-
ment of the Veterans Court is limited.            38 U.S.C.
§ 7292(c). We may review “the validity of a decision of the
[Veterans] Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof (other than a
determination as to a factual matter) that was relied on
by the Court in making the decision.” 38 U.S.C. § 7292(c).
However, absent a constitutional issue, we cannot review
factual determinations or “challenge[s] to a law or regula-
tion as applied to the facts of a particular case.” Id.
§ 7292(d)(2).
    Our limited jurisdiction extends to our review of the
Veterans Court’s dismissal of a petition for a writ of
mandamus. See Lamb v. Principi, 284 F.3d 1378, 1381–
82 (Fed. Cir. 2002). “To obtain mandamus, the petitioner
must show (1) that he has a ‘clear and indisputable right’
to the writ and (2) that he has no alternative way to
obtain the relief sought.” Id. at 1382 (quoting Kerr v. U.S.
Dist. Court, 426 U.S. 394, 402 (1976)).
    Mr. Martin’s appeal does not raise an argument that
we have jurisdiction to reach. Mr. Martin does not chal-
lenge the Veterans Court’s denial of his mandamus peti-
tion as moot, the only judgment appealed in this case. As
such, Mr. Martin raises no question concerning the man-
damus within the scope of our jurisdiction. See Lamb,
284 F.3d at 1381–82, 84.
    Instead, Mr. Martin challenges the V.A.’s denial of his
service-connection claim and requests that this court
direct the V.A. to grant him his denied benefits. He
argues that the V.A. “altered [his] service treatment
records,” violating his due process rights. Appellant Br. 1.
He further contends that the Board made inconsistent
factual findings in its multiple claim denials. Id. at 2;
Reply Br. 1. And he claims that the V.A. and Veterans
Court wrongly dismissed his arguments.            In sum,
4                                    MARTIN   v. MCDONALD



Mr. Martin challenges the process and substance of the
V.A.’s denial of his service-connection claim.
    We have no jurisdiction to review these arguments.
The relief Mr. Martin seeks—reversal of the V.A.’s denial
of his service connection claim—must be pursued through
the ordinary course in the statutorily mandated appeal
process by timely appeal to the Board. See 38 U.S.C.
§§ 7104, 7252; see also J.A. 57–59 (providing Mr. Martin
notice of the ordinary process of appealing his denied
claim). As the Supreme Court explained in Cheney v. U.S.
Dist. Court for D.C., “the party seeking issuance of the
writ must have no other adequate means to attain the
relief he desires—a condition designed to ensure that the
writ will not be used as a substitute for the regular ap-
peals process.” 542 U.S. 367, 380 (2004) (internal quota-
tion marks omitted). Because Mr. Martin must first
exhaust the regular appeals process to contest the denial
of his claim, we do not reach his arguments challenging
that denial here.
                      CONCLUSION
    For the foregoing reasons, we dismiss this appeal for
lack of jurisdiction.
                     DISMISSED
                         COSTS
    No Costs.